Citation Nr: 0512109	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy, left lower 
extremity, due to diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy, right lower 
extremity, due to diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 30 percent 
for service-connected diabetic nephropathy and hypertension


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted entitlement to service connection 
for diabetes mellitus, type II, with a 40 percent disability 
rating, and peripheral neuropathy of the right and left lower 
extremities, each with a 10 percent disability rating.  The 
veteran has appealed this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  Records from Kaiser Permanente of Southern California 
dated from July 1993 to January 2003 have been associated 
with the claims file.  However, in his substantive appeal 
dated in December 2003, the veteran stated he was being 
treated for diabetes by a private physician, Dr. Nathan 
Williams at Kaiser Permanente in Moreno Valley, California.  
These records have not been associated with the claims file, 
and this must be done on remand.  

Additionally, the veteran and his representative indicated 
that the veteran's symptoms are worsening.  As the case is 
remanded, the veteran should be scheduled for a VA 
examination to determine the current severity of his diabetes 
mellitus and peripheral neuropathy of both lower extremities.  
The RO should also take this opportunity on remand to obtain 
any recent VA treatment records.  

Finally, in March 2003 the RO granted service connection for 
diabetic nephropathy and hypertension, evaluated as 30 
percent disabling.  The veteran submitted a statement 
disagreeing with the disability rating assigned in May 2003.  
However, there is a notation on the document by a VA employee 
indicating that the veteran wished to appeal the rating 
assigned for neuropathy, rather than nephropathy.  
Accordingly, a statement of the case was issued addressing 
the claim for a higher rating for peripheral neuropathy of 
the lower extremities in October 2003.  Thereafter, in his VA 
Form 9 received in December 2003, the veteran indicated that 
his blood pressure medication had doubled.  The Board accepts 
this statement as a notice of disagreement with the RO's 
assignment of a 30 percent rating for diabetic nephropathy 
and hypertension.  The veteran should be provided a statement 
of the case addressing this issue on remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim is REMANDED for the following:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Nathan Williams at Kaiser Permanente, 
12815 Heacock Street, Moreno Valley, 
California 92553; as well as any recent 
treatment records from the Loma Linda VA 
treatment facility, dated since August 
2003.  

2.  Once the foregoing has been 
completed, schedule the veteran for a VA 
examination to assess the severity of his 
service-connected diabetes and bilateral 
neuropathy of the legs.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder and indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to diabetes 
mellitus and peripheral neuropathy of the 
lower extremities.  

Does the veteran require insulin and/or a 
restricted diet?  To what extent, if any, 
are his activities regulated due to 
diabetes mellitus?  Does he have episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider?

The examiner should also describe the 
extent, if any, of paralysis of the right 
and left lower extremity nerves involved.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

4.  Provide the veteran a Statement of 
the Case addressing the issue of 
entitlement to an initial rating in 
excess of 30 percent for service-
connected diabetic nephropathy and 
hypertension.  Notify him of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue.  
Thereafter, the issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



